Citation Nr: 1517626	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-38 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for chronic fatigue syndrome (claimed as  fatigue, a sleep disorder, joint and muscle pain, fever, numbness, and stomach pain), to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for a rash on the right buttock.

5.  Entitlement to service connection for a psychiatric disability, to include as secondary to chronic fatigue syndrome (CFS).

6.  Entitlement to a total disability rating for unemployability due to service-connected disability.  

REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979 and from December 1990 to December 1994, with service in Southwest Asia.

These matters come before the Board of Veterans' Appeals on appeal of December 2008 and April 2013 rating decisions and a December 2013 administrative decision by the Regional Office (RO) in Milwaukee, Wisconsin.

Although the Veteran requested hearings before RO personnel and before the Board, in August 2014 written correspondence, the Veteran, through his attorney, withdrew the requests for hearings and asked that these matters be decided based on the evidence of record.

The Board notes that while the Veteran claimed separate disabilities for service connection based on a sleep disorder, multiple joint and muscle pains, fever, numbness, and fatigue, those are all shown to be manifestations of a diagnosed CFS disability.  Therefore, the Board has recharacterized the claim for service connection as one for CFS, which encompasses all of those symptoms.  

The issues of entitlement to service connection for acid reflux, a rash on the right buttock, and a psychiatric disability; whether new and material evidence has been received to reopen a claim for service connection for a low back disability; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.
FINDINGS OF FACT

1.  The Veteran has verified served in Southwest Asia from April 16, 1991, to April 30, 1991.  

2.  The competent evidence of record is at least in equipoise as to whether the Veteran has a diagnosis of CFS, which can be presumed as related to active service


CONCLUSION OF LAW

The criteria for service connection for chronic fatigue syndrome are met.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for chronic fatigue syndrome, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.317(a)(1) (2014).  In claims based on qualifying chronic disability, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Notably, laypersons are competent to report objective signs of illness.

A Persian Gulf Veteran is one who served in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317 (2014).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above those locations.  38 C.F.R. § 3.317(d)(2) (2014).

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a qualifying chronic disability.  A qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) (West 2014) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2) (West 2014); 38 C.F.R. § 3.317(a), (c) (2014). 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2014).

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or, (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or, (3) if there is affirmative evidence that the disability is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7) (2014).

For VA purposes, a diagnosis of chronic fatigue syndrome requires; (1) new onset of debilitating fatigue severe enough to reduce daily activities to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) six or more of the following: acute onset of the condition; low grade fever; nonexudative pharyngitis; palpable or tender cervical or axillary lymph nodes; generalized muscle aches or weakness; fatigue lasting 24 hours or longer after exercise; headaches (of a type, severity or pattern that is different from headaches in the premorbid state), migratory joint pains, neuropsychologic symptoms, and/or sleep disturbance.  38 C.F.R. § 4.88(a) (2014).

In this case, the Veteran's service personnel records confirm that he had active service in the Southwest Asia theater of operations during the Persian Gulf War. Thus, the question remaining is whether the Veteran has CFS that can be presumed to be related to service. 

The service medical records show that the Veteran was seen on multiple occasions for flu-like symptoms, joint pain, nausea, diarrhea, fever, and stomach cramps.  

Pertinent medical evidence includes a December 2008 VA Gulf War examination report noting that the Veteran complained of having flu symptoms about every two months on average with feelings of weakness, nausea, vomiting, and joint pains.  When that happened he went home sick.  He rested and took hot baths and stayed in bed for about three to four days with nausea.  He had fever-like symptoms, but no elevated fever.  The symptoms seemed to happen over periods of time when he exerted himself, especially when he was standing over four hours.  No abnormalities were demonstrated in laboratory work.  The VA physician concluded that there was no diagnosed etiology that was clearly defined for the Veteran's cluster of complaints.  The confounding factor was that the Veteran had more complaints of significant nausea and vomiting and diarrhea issues during his first time in service prior to his Southwest Asia experience in Kuwait, thus creating a difficult nexus to the symptoms, although the Veteran's time in the Persian Gulf War may have exacerbated prior symptoms and issues.  The examiner was unable to further differentiate the Veteran's complaints or symptoms without resort to speculation.  

A March 2012 VA Gulf War examination report shows that the Veteran reported fatigue, muscle pain, joint pain, and gastrointestinal signs or symptoms.  The Veteran reported that while stationed in Kuwait, he had a lot of problems with nausea, vomiting, diarrhea, and fatigue.  The Veteran reported that he was prescribed Septra and it seemed to clear after four to five days.  He reported that he separated from service almost immediately upon returning to the United States.  He reported that after any type of physical activity he experienced chills, fever, nausea, vomiting, and loose watery diarrhea.  For the last 12 to 14 years he had been working as a mechanic at a bowling alley.  He worked for a few hours in the morning and went home and rest and then returned.  He reported post exertional malaise.  He had body aches and a dull muscle pain throughout his body.  He had sweats during the night and abdominal bloating.  The examiner concluded that the Veteran did not meet the criteria for CFS.  Although he described post exertional malaise, unrefreshed sleep, and dull achy muscle pain, he did not have red or swollen joints, tender cervical or x-ray lymph nodes, headaches, impaired memory or concentration, and the reports of nausea and vomiting along with fecal incontinence did not fit the diagnosis of chronic fatigue syndrome.

In October 2012 correspondence, Dr. B. submitted correspondence finding that the Veteran had a diagnosis of CFS.  The criteria provided were that the Veteran had severe chronic fatigue for six or more consecutive months that was not due to ongoing exertion or other medical conditions associated with fatigue, the fatigue significantly interfered with daily activities and work, and the Veteran had symptoms of post-exertion malaise last more than 24 hours, unrefreshing sleep, multi-joint pain without swelling or redness, and a sore throat that was frequent or recurring.  

A December 2012 medical record noted the Veteran's current symptoms as chronic fatigue, myalgia, sore throat, decreased energy/strength, chronic pain, flu-like symptoms and night sweats.  

An August 2013 private medical record from Dr. C. noted that the Veteran reported working part-time at a bowling alley.  With his chronic fatigue syndrome, if he was on his feet for greater than two hours, his feet started to hurt, pain radiated through his entire body, and he then had night sweats, fatigue, nausea, vomiting, and joint aches.  His joints swelled up and his muscle and joint pain became unbearable.  Therefore, at the bowling alley he split the shift.  He worked two hours, went home to rest, and then came back to work another couple hours.  The doctor noted a review of VA medical records from the spring in which all his laboratory tests were negative or normal except for some microscopic hematuria which led to a CT urogram which revealed some mild BPH.  Dr. C. noted that he completed a VA form as to the Veteran having a diagnosis of CFS and what he included in the form.  The diagnosis was CFS.

In August 2013, a VA form was submitted that had been completed by Dr. C. in which he found that the Veteran had a diagnosis of CFS.  The finding was that the criteria for diagnosis of CFS were met, to include the new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and the exclusion of all other clinical conditions that may produce similar symptoms and the following acute onset of the condition, low grade fever, nonexudative pharyngitis, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pains, neuropsychologic symptoms, and sleep disturbance.  

The Board finds the Veteran's statements that he had symptoms of chronic fatigue syndrome during and shortly after his service in Southwest Asia to be competent.  Layno v. Brown, 6 Vet. App. 465 (1994) (lay witness is competent to testify to that which the witness has actually observed and is within the realm of personal knowledge).  

The Board finds that finds that the evidence of record, both medical and lay, is in equipoise as to whether the Veteran has a diagnosis of chronic fatigue syndrome, a qualifying chronic disability resulting from a medically unexplained chronic multi-symptom illness, pursuant to the requirements of 38 C.F.R. § 4.88(a) (2014).

Unlike service connection on a direct basis, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not require competent medical nexus of a link between the qualifying chronic disability and military service.  Service connection is presumed unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.317(c) (2014); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  Here, there is no evidence of willful misconduct or evidence tending to show that the disability was not incurred during active service in Southwest Asia. 

However, the Board must also determine whether the Veteran's qualifying chronic disability has manifest to a degree of 10 percent.  The Veteran's disability is properly rated under Diagnostic Code 6354, which pertains to chronic fatigue syndrome.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2014).   Chronic fatigue syndrome is rated 10 percent if the symptoms wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication.  The Veteran has consistently reported that chronic fatigue was a serious health challenge that limited his daily activities and severely impacted his life and family.  While the medical records are negative for references to prescribed best rest by a physician, based on a review of the evidence of record, the Veteran's statements that he has to leave work early due to fatigue, and the diagnosis of chronic fatigue syndrome, the Board resolves reasonable doubt in favor of the Veteran and finds that chronic fatigue syndrome has become manifest to a degree of at least 10 percent.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for chronic fatigue syndrome is warranted.  38 C.F.R. § 3.102 (2014); 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for chronic fatigue syndrome is granted.  


REMAND

Initially, the Board notes that the Veteran asserts that he had additional service in Southwest Asia (SWA) in 1994.  That service has not yet been verified.  In addition, the Veteran has submitted a copy of a prescription of Septra that was ordered for him in November 1994.  The prescription identifies the prescriber as being located at an APO, suggesting that the Veteran was overseas at that time.  However, the service medical records corresponding to the prescription of Septra in November 1994 are not associated with the claims file.  Therefore, a remand of all the remaining issues on appeal is warranted to verify the Veteran's additional claimed service in SWA and to obtain all outstanding service medical records.  

With regard to the claim for service connection for a rash on the buttock, a November 2007 VA medical record diagnosed multiple immunizations with possible local rash with recurrence.  A March 2008 VA medical record notes that the Veteran had an increasing itchy rash in the right gluteal area since receiving anthrax injection while serving in the Middle East.  An April 2008 VA dermatology record shows that the Veteran reported having an itchy rash on the right buttock that came and went since 1993.  He was assessed with dermatitis on the right buttock, which could be due to contact dermatitis.  In a December 2008 VA Gulf War Examination report, the Veteran stated that he had a recurring rash about every two to three months at the right buttock injection site from the time he was in Kuwait.  In a March 2012 VA Gulf War examination report, the examiner noted that the Veteran had a biopsy of the rash and was shown to have dermatitis that improved using steroid cream.  No etiology opinion was provided.  A December 2012 medical record noted that the Veteran had an eczema-type rash on his right buttocks.  The Board finds that there is insufficient competent medical evidence on file to make a decision on the claim for service connection for a rash on the right buttock, and must therefore remand to obtain an additional examination and medical nexus opinion regarding the etiology of any diagnosed rash on the right buttock.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  With regard to the claim for service connection for a psychiatric disability, the Veteran's attorney asserts that this condition is related to his CFS.  As the Board's decision grants service connection for CFS, an additional VA examination is warranted to address the issue of secondary service connection.

The Board finds that the Veteran's TDIU claim is inextricably intertwined with the remanded claims for service connection and the issue of whether new and material evidence has been received to reopen a claim for service connection for a low back disability, as the resolution of these claims might have bearing upon the claim for a TDIU rating.  The appropriate remedy where a pending claim is inextricably intertwined with claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. Verify the Veteran's service in Southwest Asia during 1994, as asserted by the Veteran.  Also, make additional attempts to obtain any outstanding service medical or personnel records for the Veteran, to include those that coincide with the prescription of Septra in November 1994 at the "DCHA Health Clinic, APO, AE 09889" as shown in a of the prescription submitted by the Veteran.

2.  Send the Veteran and representative a letter requesting that the Veteran provide sufficient information, and authorization, to obtain any additional evidence, to include both VA and non VA medical records, pertinent to the claims on appeal that is not currently of record.  The Veteran should be advised that in the alternative, he may obtain the medical records and submit them.  Ensure that the Veteran is provided with notice of what evidence is needed to support a claim for secondary service connection.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 4398 (1995).

3.  Obtain all outstanding VA treatment records not yet associated with the appellate record. 

4.  Schedule the Veteran for a VA dermatology examination, with a medical doctor, to determine the nature and etiology of all diagnosed skin disabilities.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should identify any pertinent pathology found and should diagnose any current skin disability.  The examiner should include a complete rationale for any opinions expressed .  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any skin disability diagnosed during the pendency of this appeal, to include dermatitis and to specifically include any skin disability of the right buttock, had its onset in service, was aggravated by service, or is otherwise related to any incident of service, to include anthrax injections.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

5.  Then, schedule the Veteran for a VA examination with a psychologist or psychiatrist to ascertain the nature and etiology of any current psychiatric disability. The examiner must review the claims file and should note that review in the examination report.  The examiner should include a complete rationale for any opinions expressed.  The examiner should provide the following:

(a) For every diagnosed psychiatric disability, the examiner should opine whether it at least as likely as not (50 percent or greater probability) that the psychiatric disability was incurred in or is otherwise related to the Veteran's service. 

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is proximately due to or caused by any service-connected disability or disabilities. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disability is aggravated (increased in severity beyond the normal course of the condition) by any service-connected disability or disabilities.

6.  Schedule the Veteran for a VA examination, by an examiner with the appropriate expertise to determine the nature and etiology of gastroesophageal reflux disorder (GERD) as diagnosed in a February 2010 VA medical record.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner should include a complete rationale for any opinions expressed.  The examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that GERD had its onset it or was aggravated by service, or is otherwise related to any incident of service.  The examiner must consider any statement from the Veteran regarding the onset and continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


